DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNulty, Jr. (6,264,740).
	Regarding claims 12:  McNulty, Jr. teaches a brick (polymer masonry unit) comprising (column 2, line 67) 20 to 80 wt% sodium carbonate, 80 to 20 wt% calcium carbonate (claim 1), and 5 wt% of a synthetic resin (claims 1 and 16).  The sodium carbonate and calcium carbonate of McNulty, Jr. are considered to be “quarry byproducts” (column 2, lines 9-12).
	5 wt% of polymer is very close to “more than 5%”.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
	Regarding claim 13:  The 80 wt% taught in McNulty, Jr. is very close to the claimed 90 wt%.   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
	

	Regarding claim 14:  McNulty Jr. teaches polyacrylates or acrylic as the synthetic resin (claim 21).  The skilled artisan would immediately envisage a polyacrylate copolymer or an acrylic copolymer.
	Regarding claims 16-20:  McNulty Jr. teaches that the size of the calcium carbonate and sodium carbonate can vary in particle size, that a mixture of particle sizes can be used in combination, and that the particle size is selected for the effect to be achieved in the finished product (column 2, lines 18-23).  It would have been obvious to one of ordinary skill to optimize the particle size distribution of the calcium carbonate and sodium carbonate for the desired effect in the finished product.  The optimal particle size distribution can be obtained through routine experimentation.    


Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged that McNulty teaches away from the claimed range of more than 5% polymer.  This is not persuasive because “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	Furthermore, 5 wt% of polymer is very close to “more than 5%”.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  The skilled artisan would expect 5 wt% polymer to have the same properties as 5.01 wt% polymer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763